1.Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “to”, first occurrence, should be deleted.

2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu 2004/0125335 (see 10, 16 and 18 in Fig. 1; Fig. 2; paragraphs 0032-0048) in view of Japanese Patent 2017-177,612, Nomura et al 2019/0391308 (see paragraphs 0068-0070) and Goodwin et al 2017/0100865 (see paragraph 0078).
Vu discloses a method for manufacturing a molded article wherein an injection mold is caused to hold an optical film, the optical film having a functional surface being placed in the cavity between two molds and material injected thereinto to force the functional surface of the film against the mold surface and form the article.  See the above-noted paragraphs and Figs. 1 and 2.  Essentially, the aspects lacking in the primary reference are the direct attachment of the functional surface to the mold and the exact surface roughness values for the optical film and injection mold.  Concerning the former aspect, it is clear that the injection of the material forces the functional surface of the film against the surface of the mold—see paragraph 0048—prior to the completion of the filling of the mold cavity.  It is submitted as being quite conventional in the art to place a film against a mold surface—ie, rather than to allow the injection to move the film against the mold surface—so that the film is in place during the entirety of the injection and therefore there is less risk of damage to the film.  JP -612 clearly teaches an optical film being applied against a mold—see Fig. 3a2—prior to injection against the film and such would have been an obvious modification to the cavity placement of Vu to reduce the chances for film dislodgement and/or breakage.  Concerning the exact surface roughness values, Nomura et al teaches same for an optical film and Goodwin et al, already of record, teaches same for an injection mold that forms an optical article.  It simply would not have been inventive for one of ordinary skill in the art to have modified the functional film and the mold of Vu with a surface roughness as taught by Nomura et al and Goodwin et al, respectively, to form an optical product with the desired surface smoothness and transparency.  At paragraph 0032, Vu discloses suitable optical film thicknesses that overlap the instant range and the exact thickness would have been clearly readily determined by one of ordinary skill in the art.  Vu also discloses instant claims 3, 4 and 9—the functional layer is a hard coat layer, see paragraph 0040.   As for claim 5, see Example 1 in Vu—ie, the polysiloxane coatings at paragraph 0055.   Instant claims 6-14 are rejected for reasons of record as set forth in the first office action, such limitations being obvious features in the method of Vu for the same reasons as advanced for JP 2017-177.612, formerly the primary reference. 

3.Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new grounds of rejection.  Applicant’s comments with respect to JP 177,612 are noted and are persuasive.  However, this reference is no longer relied upon as the primary reference, but rather as a secondary reference to teach that a film would be applied against a mold surface prior to injecting.  Newly applied Vu is now being relied upon to teach the gist of the method with the additional references applied to provide the disclosure lacking in Vu that is submitted to be conventional in the art and quite obvious to ensure the best quality product.  

4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742